DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.       Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Oath/Declaration
3.       The receipt of Oath/Declaration is acknowledged.

Information Disclosure Statement
4.         The information disclosure statements (IDS) submitted on 03/18/2021 and 09/13/2021 were filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statements are being considered by the examiner as indicated below.
Applicant has provided an explanation of relevance of cited document JP 2018-046551 on page 2 of the specification.
Applicant has also cited Hirokawa et al. (US 2018/0068345), the English counterpart to JP 2018-046551.
Applicant has cited Park (US 2009/006989) and Kayama (EP 3621005), both of which were cited in the European Search Report (06/08/2021).

Drawings
5.       The drawing(s) filed on 03/18/2021 are accepted by the Examiner.

Status of Claims
6.       Claims 1-12 are pending in this application.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.       The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


8.       This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
“a flow execution unit” in claims 1, 2, 4 and 7.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a)       Claim 1: “a flow execution unit configured to receive, in response to an instruction from a user to start an application installed in the image processing apparatus, a request to register a flow from the application” corresponds to CPU 111 implemented Fig. 5 ‘flow execution unit 311’.  “In response to a flow registration request 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


11.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claims 1, 2, 5, 6, 7, 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2009/006989) in view of Kayama (US 20200081676).

Regarding Claim 1:
Park discloses an image processing apparatus (Fig. 14 ‘image forming apparatus 800’ [0093]), comprising: 
a flow execution unit (Fig. 14 ‘operation executer 830’ [0106]) configured to receive, in response to an instruction from a user to start an application installed in the image processing apparatus (e.g. Figs. 2 and 3 ‘user sets a scanning operation, followed by a printing operation on a user interface screen’ [0028-0029; [0046-0049]), a request to register a flow from the application (Fig. 8 flowchart: Step 500 “In operation 500, information including types, detailed setup information, and execution information of the operations is registered. When a power source is applied to the image forming apparatus, the types ,
 store information for identifying functions included in the flow and an execution order of the functions (Fig. 1 flowchart: Step 104 “In operation 104, the processing order and the detailed setup information are stored. That is, information regarding the operation processing order and detailed setup information created by a user can be stored so as to be re-used later. In the present embodiment, the operation processing order and detailed setup information are stored after operations are completely executed. However, the operation processing order and the detailed setup information may be stored during the executions of the operations.” [0054]),
display setting screens for the respective functions included in the flow in response to a request from the application to execute the flow (e.g. “The GUI webpage generator 824 generates the GUI webpage using the registered information of the operations provided from the operation registration manager 810 and outputs the generated GUI webpage to the first interface unit 826. The GUI webpage includes a list menu of the operations and an edition menu of an application corresponding to the processing order of the operations. The list menu arranges and displays icons indicating symbols of the operations, i.e., objects, according to the predetermined order. The edition menu of the application executes a function of setting the processing order and a function of generating an application profile corresponding to the processing order.” [0097]), and 
execute the functions identified based on the stored information in the stored execution order based on setting information input on the setting screens for the respective functions (“In operation 102, the plurality of operations are executed according to the processing order using the detailed setup information. That is, the corresponding operations are continuously executed using the processing order and the detailed setup information determined in operation 100. For example, if the processing order is set to the order of a scanning operation, a printing operation, and fax forwarding as illustrated in FIGS. 2 through 5, the plurality of operations of the same image data are sequentially executed with reference to the set detailed setup information of each of the plurality of operations.” [0053]; “an application profile created through a GUI webpage is transmitted to an image forming apparatus. The image forming apparatus interprets the application profile .

Park does not expressly disclose switchably display setting screens for the respective functions.
Kayama discloses switchably display setting screens for the respective functions (Kayama Fig. 7A flow chart Steps S7003-S7009 wherein at S7003 ‘Display process setting screen’ is shown and depending on which process tab is selected, the screen changes to S7005 ‘display imposition-process setting screen’, S7007 ‘display printing-process setting screen’ and S7008 ‘display finishing-process setting screen’; “In S7003, the operation unit 5011 displays a process setting screen illustrated in FIG. 8C.” [0061-0071]).
Park in view of Kayama are combinable because they are from the same field of endeavor of image processing; e.g. both disclose setting an order of different work processes in a printing workflow.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose switchably display setting screens for the respective functions.
The suggestion/motivation for doing so is “In a case where a workflow is generated to produce merchandise in commercial printing, it is necessary to not only add a necessary process but also set parameters in each process for each part. In particular, in commercial printing, the number of processes and the number of items to be set in each process are large in many cases. Thus, it is complicated to generate the workflow, and it is difficult for a user to easily set the workflow.” as disclosed by Kayama in the background of invention.  Therefore, it would have been obvious to combine Park with Kayama to obtain the invention as specified in claim 1.


The proposed combination of Park in view of Kayama further discloses the image processing apparatus as claimed in claim 1, wherein the application includes the flow execution unit as information inside of the application (Park: “The operation executer 830 interprets the application profile so as to execute image forming operations corresponding to the processing order. For this purpose, the operation executer 830 includes a profile storage unit 832, a profile interpreter 534, an application generator 536, and an application executer 838.” [0106-0111]; [0094]).

Regarding Claim 5:
The proposed combination of Park in view of Kayama further discloses the image processing apparatus as claimed in claim 1, wherein the request from the application to execute the flow includes a request for a setting screen for a first function that is to be executed first among the functions according to the stored execution order (Park: Fig. 2 ‘user interface screen to set the scan operation’.  “The detailed setup information is set according to detailed setup information input through a setup window. An ID 202 indicates detailed setup information for a scanning operation, and an ID 204 indicates a setup window to set detailed setup information using a drop-down method. The detailed setup information of the scanning operation may be information regarding whether results of the scanning operation are to be transmitted to a host or transmitted through an e-mail, resolution, a size of a printing paper sheet, reports, etc.” [0046-0047]).

Regarding Claim 6:
The proposed combination of Park in view of Kayama further discloses the image processing apparatus as claimed in claim 5, wherein the image processing apparatus is configured such that the setting screen for the first function transitions to a setting screen for another function in the functions in response to an instruction to switch the (Park: “FIG. 3 illustrates a process of setting a printing operation to be executed after a scanning operation, according to an embodiment of the present general inventive concept. If a printing operation is to be executed using data on which a scanning operation has been executed, an icon indicating the scanning operation is arranged on a user interface screen, and then an icon indicating the printing operation is arranged on the user interface screen as illustrated in FIG. 3.” [0048-0049]).

Regarding Claim 7:
The proposed combination of Park in view of Kayama further discloses the image processing apparatus as claimed in claim 1, wherein the flow execution unit is configured to display a frame that is common to the setting screens for the respective functions (Park: Figs. 2-5 wherein copy, scan, fax and print buttons appear at  the top of each progressive figure); and in response to an execution instruction input on the frame to start execution of the flow, execute the functions identified based on the stored information in the stored execution order using the setting information input on the setting screens for the respective functions (Park: “In particular, in the present embodiment, icons indicating the plurality of image forming operations are arranged on a user interface screen to set the processing order, and the detailed setup information corresponding to each of the plurality of consecutive image forming operations is set.” [0045]; Fig. 1 “In operation 104, the processing order and the detailed setup information are stored. That is, information regarding the operation processing order and detailed setup information created by a user can be stored so as to be re-used later. In the present embodiment, the operation processing order and detailed setup information are stored after operations are completely executed. However, the operation processing order and the detailed setup information may be stored during the executions of the operations.” [0054]).

Regarding Claim 9:
(Park: e.g. Fig. 7 flowchart “Here, the plurality of operations may be referred to as objects indicating functions of the image forming apparatus. The objects indicate the abstracted functions of the image forming apparatus, and examples of the objects include objects " Print," "Scan," "Fax," "Image," "Ftp-client," "E-mail," etc.” [0069-0070]).

Regarding Claim 11:
Park discloses a method performed by an image processing apparatus (“image forming method and apparatus to allow a user to check progress states of a plurality of operations on a screen by using a user interface to dynamically create the plurality of operations and to determine setup information according to the user's intentions. The present general inventive concept also relates to an image forming method and apparatus and a host to allow a user to newly generate a desired application to execute operations.” [0003]), the method comprising: 
receiving, in response to an instruction from a user to start an application installed in the image processing apparatus apparatus (e.g. Figs. 2 and 3 ‘user sets a scanning operation, followed by a printing operation on a user interface screen’ [0028-0029; [0046-0049]), a request to register a flow from the application (Fig. 8 flowchart: Step 500 “In operation 500, information including types, detailed setup information, and execution information of the operations is registered. When a power source is applied to the image forming apparatus, the types of operations, i.e., types of objects, are registered, together with detailed setup information and operation execution information regarding the objects. The registered information is managed as a database.” [0072]); 
storing information for identifying functions included in the flow and an execution order of the functions (Fig. 1 flowchart: Step 104 “In operation 104, the processing order and the detailed setup information are stored. That is, information regarding the operation processing order and detailed setup information created by a user can be stored so as to be re-used later. In the present embodiment, the operation However, the operation processing order and the detailed setup information may be stored during the executions of the operations.” [0054]); 
displaying setting screens for the respective functions included in the flow in response to a request from the application to execute the flow (e.g. “The GUI webpage generator 824 generates the GUI webpage using the registered information of the operations provided from the operation registration manager 810 and outputs the generated GUI webpage to the first interface unit 826. The GUI webpage includes a list menu of the operations and an edition menu of an application corresponding to the processing order of the operations. The list menu arranges and displays icons indicating symbols of the operations, i.e., objects, according to the predetermined order. The edition menu of the application executes a function of setting the processing order and a function of generating an application profile corresponding to the processing order.” [0097]); and 
executing the functions identified based on the stored information in the stored execution order based on setting information input on the setting screens for the respective functions (“In operation 102, the plurality of operations are executed according to the processing order using the detailed setup information. That is, the corresponding operations are continuously executed using the processing order and the detailed setup information determined in operation 100. For example, if the processing order is set to the order of a scanning operation, a printing operation, and fax forwarding as illustrated in FIGS. 2 through 5, the plurality of operations of the same image data are sequentially executed with reference to the set detailed setup information of each of the plurality of operations.” [0053]; “an application profile created through a GUI webpage is transmitted to an image forming apparatus. The image forming apparatus interprets the application profile to generate an application to substantially perform a function of the application profile so as to execute operations according to the setting of a user.” [0090]).
Park does not expressly disclose switchably displaying setting screens for the respective functions.
Kayama discloses switchably displaying setting screens for the respective functions (Kayama Fig. 7A flow chart Steps S7003-S7009 wherein at S7003 ‘Display process setting screen’ is .
Park in view of Kayama are combinable because they are from the same field of endeavor of image processing; e.g. both disclose setting an order of different work processes in a printing workflow.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose switchably displaying setting screens for the respective functions.
The suggestion/motivation for doing so is “In a case where a workflow is generated to produce merchandise in commercial printing, it is necessary to not only add a necessary process but also set parameters in each process for each part. In particular, in commercial printing, the number of processes and the number of items to be set in each process are large in many cases. Thus, it is complicated to generate the workflow, and it is difficult for a user to easily set the workflow.” as disclosed by Kayama in the background of invention.  Therefore, it would have been obvious to combine Park with Kayama to obtain the invention as specified in claim 11.

Regarding Claim 12:
Park discloses a non-transitory computer-readable storage medium storing a program for causing an image processing apparatus to execute a process (“The computer-readable recording medium is any data storage device that can store data that can be thereafter read by a computer system.” [0116]), the process comprising: 
receiving, in response to an instruction from a user to start an application installed in the image processing apparatus (e.g. Figs. 2 and 3 ‘user sets a scanning operation, , a request to register a flow from the application (Fig. 8 flowchart: Step 500 “In operation 500, information including types, detailed setup information, and execution information of the operations is registered. When a power source is applied to the image forming apparatus, the types of operations, i.e., types of objects, are registered, together with detailed setup information and operation execution information regarding the objects. The registered information is managed as a database.” [0072]); 
storing information for identifying functions included in the flow and an execution order of the functions (Fig. 1 flowchart: Step 104 “In operation 104, the processing order and the detailed setup information are stored. That is, information regarding the operation processing order and detailed setup information created by a user can be stored so as to be re-used later. In the present embodiment, the operation processing order and detailed setup information are stored after operations are completely executed. However, the operation processing order and the detailed setup information may be stored during the executions of the operations.” [0054]); 
displaying setting screens for the respective functions included in the flow in response to a request from the application to execute the flow (e.g. “The GUI webpage generator 824 generates the GUI webpage using the registered information of the operations provided from the operation registration manager 810 and outputs the generated GUI webpage to the first interface unit 826. The GUI webpage includes a list menu of the operations and an edition menu of an application corresponding to the processing order of the operations. The list menu arranges and displays icons indicating symbols of the operations, i.e., objects, according to the predetermined order. The edition menu of the application executes a function of setting the processing order and a function of generating an application profile corresponding to the processing order.” [0097]); and 
executing the functions identified based on the stored information in the stored execution order based on setting information input on the setting screens for the respective functions (“In operation 102, the plurality of operations are executed according to the processing order using the detailed setup information. That is, the corresponding operations are continuously executed using the processing order and the detailed setup information determined in operation 100. For example, if the processing .


14.	Claims 4, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kayama as applied to claim 1 above, and further in view of Hirokawa et al (US 2018/0068345).

Regarding Claim 4:
The proposed combination of Park in view of Kayama disclose the image processing apparatus as claimed in claim 1, however they do not expressly disclose wherein the flow execution unit is implemented as an application different from the application that requests the execution of the flow. 
Hirokawa discloses wherein the flow execution unit is implemented as an application different from the application that requests the execution of the flow (Hirokawa: “FIG. 3 is an example of software installed in the MFP 1. As described above, the main unit 10 includes a plurality of different layers such as the application layer 101, the service layer 102, and the OS layer 103 as separate layers. The application layer 101 stores one or more applications used for controlling the engine 17 (FIG. 1) such as an application for controlling document scanning, and an application for printing or the like. Specifically, the application layer 101 stores, for example, a copy application 111, a scanner application 112, a printer application 113, and a facsimile application 114 as standard-installed applications or standard-installed job execution function applications. Each of the standard-installed applications is used as primary applications that is used to request one or more operations. The CPU 11 is a processor or circuitry that controls each of the primary applications such as the copy application 111 to the facsimile application 114. For example, the standard-installed applications (e.g., applications 111 to 114) can be stored in a storage unit such as the ROM 12, the RAM 13, and/or the HDD 14 of the main unit 10, .
Park, Kayama & Hirokawa are combinable because they are from the same field of endeavor of image processing; e.g. all disclose using setting screens for printing and scanning in an MFP.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein the flow execution unit is implemented as an application different from the application that requests the execution of the flow.  The suggestion/motivation for doing so is to allow for third party vendors to use functions of the image forming apparatus as disclosed by Hirokawa in the background of invention.  Therefore, it would have been obvious to combine Park, Kayama & Hirokawa to obtain the invention as specified in claim 4.

Regarding Claim 8:
The proposed combination of Park in view of Kayama disclose the image processing apparatus as claimed in claim 1, however they do not expressly disclose wherein the functions include one or more functions of the image processing apparatus and a function other than the functions of the image processing apparatus.
Hirokawa discloses wherein the functions include one or more functions of the image processing apparatus and a function other than the functions of the image processing apparatus (Hirokawa: “FIG. 3 is an example of software installed in the MFP 1. As described above, the main unit 10 includes a plurality of different layers such as the application layer 101, the service layer 102, and the OS layer 103 as separate layers. The application layer 101 stores one or more applications used for controlling the engine 17 (FIG. 1) such as an application for controlling document scanning, and an application for printing or the like. Specifically, the application layer 101 stores, for example, a copy application 111, a scanner application 112, a printer application 113, and a facsimile application 114 as standard-installed applications or .
Park, Kayama & Hirokawa are combinable because they are from the same field of endeavor of image processing; e.g. all disclose using setting screens for printing and scanning in an MFP.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein the functions include one or more functions of the image processing apparatus and a function other than the functions of the image processing apparatus.  The suggestion/motivation for doing so is to allow for third party vendors to use functions of the image forming apparatus as disclosed by Hirokawa in the background of invention.  Therefore, it would have been obvious to combine Park, Kayama & Hirokawa to obtain the invention as specified in claim 8.

Regarding Claim 10:
The proposed combination of Park in view of Kayama disclose the image processing apparatus as claimed in claim 1, however they do not expressly disclose wherein at least one of the functions is a function other than functions of the image processing apparatus.
Hirokawa discloses wherein at least one of the functions is a function other than functions of the image processing apparatus (Hirokawa: “FIG. 3 is an example of software installed in the service layer 102 stores various types of program such as an energy saving management program 121, a memory management program 122, and an engine control program 123, which are the programs for executing common processing used by each of applications. For example, the service layer 102 performs common processing such as energy saving management and memory management used by each of applications.“ [0073]).
Park, Kayama & Hirokawa are combinable because they are from the same field of endeavor of image processing; e.g. all disclose using setting screens for printing and scanning in an MFP.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein at least one of the functions is a function other than functions of the image processing apparatus.  The suggestion/motivation for doing so is to “provides an interface for an application so that the application can use hardware resources included in the main unit 10. Specifically, the software of the service layer 102 is used to receive an operation request to the hardware resources, and to perform a mediation of operation requests.” as disclosed by Hirokawa at least at [0064].  Therefore, it would have been obvious to combine Park, Kayama & Hirokawa to obtain the invention as specified in claim 10.

Allowable Subject Matter
15.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
16.	The following is a statement of reasons for the indication of allowable subject matter: 

Regarding Claim 3:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the image processing apparatus as claimed in claim 2, wherein the information inside of the application is a file including libraries placed in a folder of the application; the libraries include a print function and a scan function; and the print function and the scan function included in the libraries are usable as the application according to definition information included in the application.

Conclusion
17.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
           Conescu et al. (US 8,237,940) generally relates to dynamically extending computer programs, in the context of printed application management programs that manage document processing using printers, copiers, finishers, and other document handling machines.


18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679. The examiner can normally be reached Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/NEIL R MCLEAN/           Primary Examiner, Art Unit 2677